Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 29, 2017

The Court of Appeals hereby passes the following order:

A17A1788. TORRI HORNSBY GRIFFIN v. NAJARIAN HOLDINGS, LLC.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, defendant Torri Hornsby Griffin appealed to the
superior court. The superior court also ruled in favor of the plaintiff, and Griffin filed
this direct appeal from the superior court’s order. We lack jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, Griffin was required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367
(454 SE2d 175) (1995). Griffin’s failure to follow this procedure deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/29/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.